


115 HR 5614 IH: PCAOB Transparency Act
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5614
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. Budd introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To increase transparency of the Public Company Accounting Oversight Board and the Municipal Securities Rulemaking Board.

 
1.Short titleThis Act may be cited as the PCAOB Transparency Act.  2.Congressional access to information held by the Public Company Accounting Oversight BoardSection 105(b)(5) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)) is amended— 
(1)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraphs (B), (C) and (D); and  (2)by adding at the end the following: 
 
(D)Availability to the Congressional CommitteesThe Board shall make available to the Committees specified under section 101(h)— (i)such information as the Committees shall request; and  
(ii)with respect to any confidential or privileged information provided in response to a request under clause (i), including any information subject to section 104(g) and subparagraph (A), or any confidential or privileged information provided orally in response to such a request, such information shall maintain the protections provided in subparagraph (A), and shall retain its confidential and privileged status in the hands of the Board and the Committees..  3.Abolishing Investor Advisory GroupThe Public Company Accounting Oversight Board shall abolish the Investor Advisory Group.  
4.Reallocation of fines for violations of rules of Municipal Securities Rulemaking Board 
(a)In generalSection 15B(c)(9) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(9)) is amended to read as follows:  (9)Fines collected for violations of the rules of the Board shall be deposited and credited as general revenue of the Treasury, except as otherwise provided in section 308 of the Sarbanes-Oxley Act of 2002 or section 21F of this title..  
(b)Effective dateThe amendment made by subsection (a) shall apply to fines collected after the date of enactment of this Act.   